The opinion of the court was delivered by
Lewis, C. J.
It is not necessary to decide on the right of nonresident owners of unseated lands to work out their road taxes. That question can only arise when they apply to do so. After the supervisors have allowed them to pay their road taxes in that way, it is too late to make the objection. Where supervisors have *124an arrangement that each shall take charge of a certain portion of the township, the action of either within the limits assigned, is binding on the township. In this case we see no reason why the work done by the relators with the assent of the supervisor in charge of that portion of the township where it was done, should not be regarded as a payment of the road taxes due on their lands, as soon as they designate the tracts on which they wish it applied. When they do that, and pay the residue of the taxes due on the lands thus designated, the county treasurer has no right to sell the tracts designated for the road taxes thus paid; and it would be the duty of the proper court to restrain him by injunction if necessary. It is immaterial whether the payment he made after or before the transcript is certified to the commissioners and placed in the hands of the treasurer. They have no right to the money except as agents of the law appointed to collect it. A payment to the supervisors is proper in any stage of the proceedings for collection, because it is a payment to the party entitled. Where road taxes are paid by work done on the roads, the decision of the township auditors in settling the accounts of the supervisors cannot nullify such payment or conclude the party making it. The present application is to compel the supervisors to receive the certificates of work done in lieu of money. If we did so, we do not see how this would stop the sale of the lands if the treasurer thought proper to proceed. As the party has an ample remedy against the treasurer by injunction, we see no necessity for granting him the remedy applied for here. It would leave him in a situation but little better than he was in before. Rut it is sufficient to say that he cannot demand a receipt for taxes, either from the supervisors or from the treasurer, until he designates the tracts to which the payment is to be applied. The application for a mandamus was therefore properly refused.
Judgment affirmed.